Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present invention application contains 13 claims. Claims 1, 11, 12 and 13 are independent.  Claims 1-13 are examined and rejected by the following detail action.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 12 and 14 recite the limitation “….displaying the area of the second screen of the local device on the first screen …” that renders what of the area is displayed, it may be size, shape or the content inside of the area is displayed. Thus, the limitations fail to point out and distinctly claim what of the area is displayed. Therefore, the limitations are rejected as indefinite.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter “a computer program” that is computer software per se.
Claim 12 is directed to non-statutory subject matter “a computer program” without implemented or stored on a hardware component.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 12 recites “a computer program” that is a computer software per se.
	
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter “a transitory computer-readable medium”.
Claim 13 recites “a non-transitory or transitory computer-readable medium, comprising instructions stored thereon…”. The “transitory computer-readable medium” bearing computer instruction embodied therein.  The Specification of the present application recites “…A transitory computer-readable medium may be a random access memory (RAM)...” that may be interpreted as the claimed computer-readable medium may be a carrier wave propagating signal; so, it does not possibly exclude inclusion of signal (“Specification”, Paragraph [0039]). Thus, the broadest, reasonable interpretation of “transitory computer-readable medium” encompasses non-statutory subject matter as a signal per se that is unpatentable under 35 U.S.C 101.


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ady et al. (“Ady”, US PG-Pub. 2017/0109118 A1).
Re-claim 1,
Ady teaches a computer-implemented method for piloting a remote device with a local device, the method comprising the steps:
a) a remote device with a first screen having a first size is provided (Fig. 8, [0056]. Ady describes a wearable watch 600 with a round screen size);
b) a local device with a second screen having a second size is provided, wherein the second size is larger than the first size (Fig. 8, [0056]. Ady describes a mobile device 200 with a rectangular screen size that is bigger than the wearable watch screen size);
c) setting a position and/or a size of an area on the second screen based on a user action performed on the local device, the area being smaller than the second screen (Figs. 1, 8, [0020, 0056]. Ady describes the user positions a content selection window 801 on the mobile device 200 shown in step 105 and the area of the selection window 801 is smaller than the mobile device 200’s screen); and
d) displaying screen content of the area of the second screen of the local device on the first screen of the remote device (Figs. 1, 8, [0021, 0056]. Ady describes the content of selection window 801 on the mobile device 200’s screen is sent and displayed on the wearable watch 600 shown in steps 107-111).

Re-claim 2,
in addition to what Ady teaches in claim 1, Ady also teaches the method, wherein the screen content of the area covers the first screen (Figs. 1, 8, [0021, 0056]. Ady describes the image data within the selection window 801 is displayed on the wearable watch 600’s screen).

Re-claim 3,
in addition to what Ady teaches in claim 1, Ady also teaches the method, further comprising the step of: providing information concerning the remote device and/or the local device (Figs. 8, 9, [0063]. Ady describes the selection reticule 801 is configured to have the matching geometry as the wearable watch screen).

  Re-claim 4,
in addition to what Ady teaches in claim 3, Ady also teaches the method, further comprising the step of: calculating the area size and/or position of the area on the second screen based on the information concerning the remote device (Figs. 8, 9, [0063]. Ady describes the selection reticule 801 is configured to have the matching geometry as the wearable watch’s screen).

 Re-claim 5,
in addition to what Ady teaches in claim 3, Ady also teaches the method, wherein the information comprises the physical size of the first screen and/or the second screen, the scaling factor of the first screen and/or the second screen, the orientation of the first screen, the aspect ratio of the first screen, and/or the use case of the remote device and/or the local device (Figs. 8, 9, [0063]. Ady describes the selection reticule 801 is configured to have the matching geometry as the wearable watch’s screen).

Re-claim 6,
in addition to what Ady teaches in claim 1, Ady also teaches the method, wherein the second screen provides a visual feedback on the size and/or position of the area (Figs. 1, 8, [0019, 0056]. Ady describes the selection reticule 801 is displayed indicating the size and shape of the wearable watch).

Re-claim 7,
in addition to what Ady teaches in claim 1, Ady also teaches the method, further comprising the step of: transmitting a piloting request between the remote device and the local device and/or establishing a transmission channel between the remote device and the local device (Figs. 1, 8, [0018]. Ady describes the communication like is established between the wearable watch 600 and the mobile device 200 shown in step 101).

Re-claim 8,
in addition to what Ady teaches in claim 1, Ady also teaches the method, wherein the step of displaying comprises sending the screen content of the area of the second screen to the remote device (Figs. 1, 8, [0021, 0056]. Ady describes the content of selection window 801 on the mobile device 200’s screen is sent and displayed on the wearable watch 600 shown in steps 107-111).

Re-claim 9,
in addition to what Ady teaches in claim 1, Ady also teaches the method, wherein the step of defining comprises requesting a feedback from a user concerning the position and/or size of the area  (Figs. 1, 8, [0021, 0058]. Ady describes the user can resize and/or position the content selection window 801).

 Re-claim 10,
in addition to what Ady teaches in claim 1, Ady also teaches the method, wherein a user-input on the local device and/or the remote device is displayed on the other device, respectively (Figs. 3, 8, [0025-0026]. Ady describes the user input on the panning content selection image on one device (i.e. wearable watch) is displayed on the other linkable device (i.e. mobile device) shown in steps 303-311).

Re-claim 11,
it is a system claim having the similar limitations in scope of claim 1; therefore, it is rejected under similar rationale.

Re-claim 12,
it is a computer program claim having the similar limitations in scope of claim 1; therefore, it is rejected under similar rationale.

Re-claim 13,
it is a medium claim having the similar limitations in scope of claim 1; therefore, it is rejected under similar rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including Kim et al. (US 20160119464 A1) and Yada (US 20130076764 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145